Citation Nr: 0117995	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
lower extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from April 24 to August 21, 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the claim for service 
connection for bilateral lower extremity thrombophlebitis.

In October 1999, the Board remanded this matter to afford the 
veteran an opportunity to attend a Travel Board hearing.  In 
November 1999, the veteran indicated that he desired a 
videoconference hearing instead, but he failed to report for 
one scheduled for June 13, 2001.  This matter is now returned 
to the Board for further consideration.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral lower extremity thrombophlebitis.  
He asserts that this condition preexisted service and was 
aggravated by it.

Upon review of the evidence, the Board finds that due process 
requires a second remand in this matter.  An original claim 
was received from the veteran in August 1968 seeking service 
connection for bilateral lower extremity thrombophlebitis.  
The RO denied entitlement to service connection for this 
disability in a December 1968 rating decision, which found 
that the veteran had been under medical care since 1965 for 
severe congenital varicose veins, primarily of the left leg, 
and that this was a preexisting condition.  

In the December 1998 rating decision, the RO described a 
treatment record from June 7, 1968, which was noted to 
indicate that the veteran was hospitalized for six weeks for 
thrombophlebitis of the left leg.  The RO also cited in 
detail findings from a report of a Medical Board evaluation, 
dated July 15, 1968, which was noted to indicate that the 
veteran's difficulty was thrombophlebitis of the left lower 
extremity, that he requested separation because of erroneous 
induction, that the diagnosis rendered was recurrent 
thrombophlebitis of the left leg, and that the veteran was 
released due to erroneous induction.  These above described 
records, which were relied upon by the RO in its December 
1968 denial, do not appear to be currently associated with 
the claims file.  

There may also be additional private medical evidence in 
existence that is not currently in the claims file.  In his 
VA form 9 filed in March 1999, the veteran alluded to having 
already sent the VA every medical record since 1968.  However 
the claims file does not contain any medical evidence 
subsequent to 1968; the only evidence submitted subsequent to 
the December 1968 rating decision is lay evidence.  

The Board notes that at the time of the RO's original denial 
of this claim for service connection, the veteran had been 
assigned a different claims number (C number) than his 
current one.  The former C number is noted to have begun with 
"[redacted]."  It is unclear when the first number was canceled and 
the current number retained, although the first number is 
notably crossed out and the current number is handwritten on 
the December 1968 rating decision and notification letter.  
However, in view of the evidence that appears to be missing, 
it is necessary to ensure that there is no evidence filed 
under the former C number, to include the Medical Board 
report and additional service medical records.  

Furthermore, the Board notes that there is a history of 
confusion between the veteran's claims file and that of his 
father.  This is shown by correspondence between the RO and 
the veteran addressing the mix-ups of his father's records 
with his claims file.  The RO should further investigate 
whether the apparently missing service medical records or 
other medical evidence pertaining to the veteran was misfiled 
in his father's claims file.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine whether there 
is any medical evidence filed under the 
veteran's canceled claims number 
beginning with "[redacted]" or whether there is 
any service department or private medical 
evidence pertaining to the veteran that 
is misfiled in his father's claims file.  
Any evidence found should be associated 
with the veteran's active claims file.  

2.  The RO should request from the 
National Personnel Records Center a copy 
of any service medical records on file 
there pertaining to the veteran, to 
specifically include the complete 
clinical records for any periods of 
hospitalization during service for his 
lower extremity vascular disorder and the 
complete Medical Board report (see text 
of rating decision of December 2, 1968).  

3.  The veteran should be asked to submit 
copies of any service medical records or 
post-service medical evidence that he may 
have, including copies of records that he 
claims to have previously submitted.  The 
RO should inform him of the private 
medical evidence that is of record so he 
will know what, if anything, is not in 
the file.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
entitlement to service connection for 
thrombophlebitis.  If the claim is 
reopened, the RO should determine whether 
additional development is warranted, to 
include scheduling a VA examination for a 
medical opinion, or whether it can 
adjudicate this claim on the merits.  
Specifically, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A) are fully 
satisfied.   If the determination remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




